Order entered July 18, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00859-CV

                     NAUTIC MANAGEMENT VI, L.P., Appellant

                                             V.

        CORNERSTONE HEALTHCARE GROUP HOLDINGS, INC., Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 11-04339

                                         ORDER
      The Court has before it appellant’s July 17, 2013 unopposed motion for extension of time

to file its brief. The Court GRANTS the motion and ORDERS appellant to file its brief by

August 21, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE